DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8,10-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,6-7,15,17,20-23,27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al.( US Pat.10,728,054) in view of Kedalagudde et al. (US Pub. 2017/0150399).
In claims 1,5,15,17,23 Yu et al. discloses at least one computer-readable
storage medium comprising a set of instructions that, in response to being executed on

identify, based on a first message received a virtualized network function (VNF) instance to be terminated (see fig.2; col.6; lines 14-19 and col.3; lines 35-42; At step 252, NFVO 210 or an element manager EM determines there is a requirement/request to terminate (a first message) the VNF instance. See further in fig.1, steps 102,104. In col.5; lines 35-42);
send a VNF termination request to a virtualized network functions manager (VNFM) to request termination of the VNF instance ( see fig.2; step 254; col.6; lines 40- 50; the NFVO 210 sends a request to VNFM 220 requesting termination of the VNF instance); determine a VNF instance termination result for the VNF termination request based on a notification received from the VNFM (see fig.2; step 266; col.7; lines 10-25; the VNFM 220 sends to the NFVO 210 a result indicates whether the VNF instance has been terminated successfully. The NFVO 210 then releases virtualized resources of the VNF instance).
Yu et al. further discloses send a second message to the IRP manager, the second message indicates the VNF instance termination result ( see fig.3; step 370; col.8; lines 
Yu et al. does not disclose the computing device receives the first message from an integration reference point manager to terminate the VNF instance.
Kedalagudde et al. discloses in fig.1; par[0021] a network manager 110 (Examiner considers the network manager 110 as a claimed “IRP manager” ( for claims 5,17) because the applicant ‘s specification described on Fig.1; page 4; lines 30-35 that “ a network manager 106 may acts as IRP manager 112) determines VNF 124 may be terminated, sends a request to NFVO 134 (the computing device) to initiate the termination of the VNF 124 (the computing device receives the first message from an integration reference point manager to terminate the VNF instance). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Kedalagudde et al. with that of Yu et al. to send a request from a IRP manager to terminate VNF.  
In claims 6,20,27 Yu et al. discloses the VNF instance termination result to comprise either a success result or a failure result (see fig.2; step 266; col.7; lines 10-15; the VNFM 220 sends to the NFVO 210 a result indicates whether the VNF instance has been terminated successfully. Further, in col.7; lines 27-30; when the timer expires and the VNFM 220 has not received any termination result from the EM 230, the requested termination may be determined to be unsuccessfully executed).

In claims 7,21,28 Yu et al. discloses cause the computing device to determine to terminate the VNF instance based on a determination that the VNF instance is not providing network services ( see col.5; lines 1-20; termination reasons for terminating VNF instance may include power outage, network component malfunction, network failure, etc.).
In claims 22,30, Yu et al. discloses a system comprising the apparatus; and at least one network interface adapter (see fig.6; col.9; lines 55-65; system 600 comprises
includes a processor 604 connected to interface 610,612,614).

Claims 2,4,8,10,11,12,13,14,16,19,24,25,26 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Pat.10,728,054) in view of Zhang et al. ( US
Pat. 9,807,630).
In claims 2,16,24 Yu et al. does not disclose the first message and the second message are received/transmitted via an Itf-N interface.
Zhang et al. disclose in fig.6; col.7; line 67 to col.8; line 10; NMS 601 includes an integration reference point manager (IRP manager) communicatively connected to the integration reference point agent (IRP agent) of the EMS 603 (computer device) via an 
In claim 8, Yu et al. discloses at least one computer-readable storage medium
comprising a set of instructions that, in response to being executed on a computing
device, cause the computing device (see fig.3; VNFM 320) to:
determine to terminate a virtualized network function (VNF) instance of a network
including one or more virtualized network functions ( see fig.3; step 352; col.7; lines 48-55 the VNFM 320 receives a request to terminate VNF instance from a sender);
 send a request to terminate the VNF instance to an element manager (EM) 
(see fig.3; step 362; col.8; lines 12-17;the VNFM 320 request element manager 330 to terminate VNF); and determine whether the VNF instance has been successfully terminated based on a VNF instance termination result indication received from the Element Manager ( see fig.3; step 366; col.8; lines 18-22; the element manager 330 sends  termination result to the VNFM 320 indicating whether the VNF is terminated successfully). Yu et al. does not disclose an ITF-N interface used to transmit the request to terminate VNF between element manager and the computing device.  

In claim 13, Yu et al. discloses cause the computing device to determine to terminate the VNF instance based on a determination that the VNF instance is not providing network services ( see col.5; lines 1-20; termination reasons for terminating VNF instance may include power outage, network component malfunction, network failure, etc.).
In claim 12, Yu et al. discloses the VNF instance termination result to comprise either a success result or a failure result (see fig.2; step 266; col.7; lines 10-15; the VNFM 220 sends to the NFVO 210 a result indicates whether the VNF instance has been terminated successfully. Further, in col.7; lines 27-30; when the timer expires and the VNFM 220 has not received any termination result from the EM 230, the requested termination may be determined to be unsuccessfully executed).

In claims 11,25 Yu et al. discloses in fig.3 an element manager 230, but does not disclose the EM to comprise an integration reference point agent (IRPAgent). Zhang et al. discloses in fig.6; col.7; line 67 to col.8; line 10; NMS 601 includes an integration reference point manager (IRP manager) communicatively connected to the integration reference point agent ( IRP agent) of the EMS 603 (element manager comprise an integration reference point agent (IRPAgent)). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine 
In claim 14, Yu et al. discloses the request to contain a VNF instance identifier associated with the VNF instance (see fig.2; step 254; col.6; lines 40-50; the request to terminate a VNF instance includes identifier of the VNF instance).

In claims 4,19 Yu et al. does not disclose cause the computing device to send the second message to the IRPManager while acting as an integration reference point agent (IRPAgent). Zhang et al. discloses in fig.6; col.7; line 67 to col.8; line 10; NMS 601 includes an integration reference point manager (IRP manager) which is connected to the IRP agent of network element 605. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Zhang et al. with that of Yu et al. to send the termination result of the VNF
from the IRP agent to IRP manager.

Claims 3,18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al.
(US Pat.10,728,054) in view of Zembutsu et al. (US Pub. 2018/0011730).
In claims 3,18 Yu et al. discloses send the VNF termination request to the VNFM (
see fig.2; step 254; col.6; lines 40-45; NFVO 210 sends a request to the VNFM 220 to

step 266; col.7; lines 5-15; the VNFM 220 sends to the NFVO 210 a result indicates
whether the VNF instance has been terminated successfully). Yu et al. does not disclose
sending the termination request or notification via a Ve-Vnfm-Em reference point.
Zembutsu et al. discloses in fig.1; a reference point Ve-Vnfm is used for requests
between EMS and VNFM (see par[0016]). The request is for VNF lifecycle management
which includes update, termination and event notification of VNF (see par[0009}).
Therefore, it would have been obvious before the effective filing date to combine the
teaching of Zembutsu et al. with that of Yu et al. to request VNF termination via a Ve-Vnfn reference point to a VNFM.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andrianov et al. ( US Pub.2018/0253332; Managing the Graceful Termination of a Virtualized Network Function Instance).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413